Citation Nr: 0623393	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This case came to the Board of Veterans' Appeals (Board) from 
a February 2002 RO decision that denied service connection 
for bilateral hearing loss and for post-traumatic stress 
disorder (PTSD).

In May 2004, the veteran and his daughter testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

In December 2004, the Board remanded the veteran case for 
additional evidentiary development and to ensure compliance 
with the VA's duty to notify and assist.  

In March 2006, the RO issued a rating decision which granted 
service connection at a 30 percent disability rating for 
PTSD, effective from March 2004.  As such, this issue is no 
longer on appeal.


FINDINGS OF FACT

The veteran's current bilateral hearing loss began many years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

The veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to an inservice 
ear infection, as well as his inservice noise exposure.  
Specifically, his service onboard the USS Gwin resulted in 
significant noise exposure from both naval artillery and 
attacking Japanese suicide planes.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss and arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on active duty in the Navy 
from February 1944 to May 1946.  The veteran's enlistment 
examination, performed in February 1944, was essentially 
normal throughout.  In April 1944, the veteran was treated 
for complaints of an ear ache after swimming.  Physical 
examination revealed a slight budge in the right ear drum.  
The report concluded with a diagnosis of otitis media, acute, 
and indicated that the veteran was prescribed nasal spray.  A 
follow-up treatment report, dated four days later, noted that 
he was well and returned to duty.  The veteran's separation 
examination, dated in May 1946, noted that his ears were 
normal.  The report also found normal hearing on watch, coin 
click, whispered voice, and spoken voice testing.

In September 2001, the veteran filed his present claim 
seeking service connection for bilateral hearing loss.  In 
support of his claim, post service private and VA medical 
treatment records, which were identified by the veteran, were 
obtained by the RO.  These records revealed complaints of and 
treatment for bilateral sensorineural hearing loss beginning 
in January 2001.  A September 2001 treatment report noted 
that the etiology of the veteran's hearing loss was unknown, 
although he did report a history of military and occupational 
noise exposure, as well as an incident of ear infection 
during basic training.  

In February 2006, a VA audiological examination was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder.  The report noted the veteran's 
history of an inservice ear infection, as well as his 
inservice noise exposure from naval artillery and attacking 
enemy aircraft.  An audiological evaluation was conducted, 
and the veteran was diagnosed with mild/moderate sloping to 
severe sensorineural hearing loss.  Based upon his review of 
the claims folder, and his physical examination of the 
veteran, the VA examiner opined that the veteran's current 
hearing loss was most likely affected by his post-military 
occupational and recreational noise exposure since service.  
The VA examiner also noted that there may have been decreases 
in the veteran's hearing due to genetic and aging factors.  
In support of his opinion, the VA examiner noted that the 
veteran's current hearing loss is too severe for him to have 
passed the audiological examination given to him at the time 
of his separation examination in May 1946.

The Board has no doubt that on occasion the veteran was 
exposed to loud noise while in the service.  Nevertheless, 
the Board concludes, based on a review of the entire record, 
that the veteran's current bilateral hearing loss began many 
years after service and was not caused by any incident of 
service

As noted above, the veteran served on active duty from 
February 1944 to May 1946.  His service medical records are 
silent as to any complaints or objective findings of hearing 
loss.  Moreover, the first evidence of any kind noting 
complaints of hearing loss are dated over fifty years later.  
Such facts clearly provide negative evidence against this 
claim.    

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Although 
section 1154(b) relaxes the evidentiary burden for a combat 
veteran, it is important to note to what section 1154(b) 
pertains.  "Section 1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required." 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The Court 
succinctly stated this holding: "Section 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.

The Board finds that the evidence in the presence case shows 
that there is no nexus between the current hearing loss and 
any incident in service.  In making this determination, the 
Board finds the February 2006 VA audiological examination to 
be persuasive in this matter.   The Board finds the 
examiner's review of the claims folder, as well as the 
underlying basis for the opinion to be significant.  
Moreover, there is no competent evidence of record linking 
the veteran's current hearing loss to his military service.  
Specifically, the veteran's service medical records are 
silent as to any complaints or diagnoses of hearing loss 
during service.  In addition, there is a lack of any 
treatment for hearing loss for over fifty years following the 
veteran's discharge from the service.  

During the hearing held in March 2005, the veteran and his 
daughter expressed their opinions that his current hearing 
loss was related to noise exposure during service.  With 
regard to the veteran's contentions, the United States Court 
of Appeals for Veterans' Claims (Court) has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Simply stated, the 
veteran, as well as his daughter, do not have the medical 
expertise to diagnose himself with hearing loss and then 
associate this condition with his active duty service.     
 
For the foregoing reasons, the Board concludes that bilateral 
hearing loss was not incurred in or aggravated by active 
military service.  As the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in September 2001, rating action, 
statement of the case, and supplemental statement of the 
case, advised the veteran of the foregoing elements of the 
notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the RO has obtained a 
medical opinion as to the etiology of the claimed condition.  
Finally, the veteran has asked for and received a hearing 
before the Board in support of this current claim.  Thus, the 
Board believes the VA's duty to assist has been met in this 
matter.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


